On Petition for Rehearing.
PER CURIAM.
[5] As pointed out in our previous decision of
April 26, 1921, no question of abatement is presented, as, at the time the assignment was made to the Manufacturing Company, the cause of action had merged in a decree. In this respect the case does not stand differently from one where a defendant pendente lite has assigned his interest in the litigation. In such a case the assignment “does not necessarily defeat the suit,” for the assignee of a defendant, pendente lite, “is bound by all that is done, whether a party by name or not.” Ex parte Railroad Co., 95 U. S. 221, 226, 24 L. Ed. 355. In that case, in speaking of an assignment by a defendant and the rights of the assignee in pending litigation, the court said:
“Tlie assignee may, at his own election, come in by an appropriate application, and make himself a party, so as to assume the burden of the litigation in his own name, or he may act in the name of his assignor. A pendente lite *379assignment carries with it an implied license by the assignor for the use of his name in the cause by the assignee to protect the rights assigned. Of this, the plaintiffs in the action cannot complain, because the assignee is bound by all that is done, whether a party by name or not.”
As an assignment by a defendant pendente lite does not defeat the action, and the assignee is bound by all that is done, whether he is a party by name or not, and may prosecute the defense in the name of the assignor, there would seem to be no reason, in the case of an assignment by a plaintiff after a final decree, there being then no question of abatement and the assignee being bound by the decree as well as the assignor, why the assignee of a plaintiff may not prosecute an appeal in the name of the assignor. And as the assignee in either case, under the circumstances here stated, may make himself a party by an appropriate application, or may act in the name of his assignor without being made a party, it would seem to be merely formal which method is adopted, as in such case he is bound by the decree, and the defendant cannot be harmed.
If the assignor; the Brockton Company, had itself prosecuted the appeal, instead of the appeal having been prosecuted in its name by the Manufacturing Company, and the defendant had moved to dismiss in this court on the ground that the assignor had parted with its entire interest in the patent and its rights or obligations under the decree, there would seem to be no question but that the court might receive evidence dehors the record for the purpose of ascertaining whether it was being imposed upon or not, and if it appeared that it was not, and that the assignor was prosecuting the suit for the benefit of the assignee, might proceed to determine the cause on its merits. And if this is true, we fail to see wherein the court may not exercise a like power, the appeal having been taken by the assignee in the name of the assignor.
The defendant, in its motion to dismiss and in' its present motion for a rehearing, takes inconsistent positions. In the former it asserts that it appears from the record that the Brockton Company has assigned its entire interest in the decree to the Manufacturing Company, while in the latter it asserts that there is nothing in the record which shows that the Manufacturing Company has by assignment acquired the interest of the Brockton Company in the benefits and burdens of the decree, and therefore cannot appeal in the name of the Brockton Company. Either one or the other of these positions must be correct, and we are of the opinion that it is the former.
We reassert the position taken in our former opinion that the defendant may present affidavits, if it desires, asserting that the interposition of the Manufacturing Company is fictitious; that is, that it has no valid assignment, or, if it has a valid assignment, that it was procured for the sole purpose of protracting the litigation and is vexatious. It must be the inherent right of all courts to consider such a question.
The motion for rehearing is denied.